DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 8/4/2022. The Applicant has amended claims 1, 24, 25, 33, 38, 40, 41, 43, 45; and canceled claim 23. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 17-19, 21, 22, 24-28, 30-45  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al., US 2013/0037760, in view of Swiegers et al., US 2016/0168732, in further view of Manthiram et al., US 2019/0115613.
Regarding claim 1, Maeda et al., teaches an electrochemical cell (abstract) comprising a catholyte (0031), an anolyte (0031) and a polyphenylene sulfide (in the polysulfide class) (0027) comprising a separator comprising an ion impermeable frame (0031-0034) and a window disposed within the frame (membrane 1) (Fig. 1), wherein the window comprises an anion exchange membrane material (0036-0037).
Swiegers et al.,  teaches an electrochemical cell (abstract) comprising: a catholyte; an anolyte comprising a polysulfide (polysulfone is a type of polysulfide; 0097; 0157; 0159) compound dissolved in an electrolyte (0293) ; and an ion-permeable separator configured to electrically insulate the anolyte from the catholyte (0293; 0348). 
Maeda and Swiegers et al., do not teach a catholyte contacting a cathode, the catholyte comprising a cathode active material dissolved in the electrolyte, wherein a cathode active material is reversibly formed at the cathode during charging and discharging of the electrochemical cell.
Manthiram et al., teaches a catholyte contacting a cathode (0017-0018), the catholyte comprising a cathode active material dissolved in the electrolyte (0050).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrochemical cell of Maeda or Sweigers with a catholyte contacting the cathode wherein the catholyte comprises cathode active material dissolved in the catholyte as taught by Manthiram et al.
One of ordinary skill in the art would have been motivated to make the modification to provide an aqueous battery comprising a mediator-ion solid state electrolyte having sufficient mechanical integrity to substantially block most dendrites, thus preventing the battery from short circuits (0047).
Regarding “wherein a cathode active material species is reversibly formed at the cathode during charging and discharging of the electrochemical cell”, is a product-by-process.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 2, Maeda et al., does not teach the cathode active material comprises a manganese-based compoundRegarding claim 2, Swiegers et al., teaches the cathode active material comprises a manganese-based compound (0035; 0075). 
Regarding claim 3, Swiegers et al., teaches the manganese-based compound comprises a permanganate compound (0035; 0075; 0173). Regarding claim 4, Swiegers et al., teaches the manganese-based compound comprises potassium permanganate (KMnO.sub.4) (0035; 0075; 0173). Regarding claim 5, Swiegers et al., teaches the cathode active material comprises a mixture of KMnO.sub.4 (potassium permanganate; 0035; 0075; 0173; 0411).

Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Swiegers into the teachings of Maeda because manganese-based compound is a well-known cathodic material.Regarding claim 6, Swiegers et al., teaches the catholyte further comprises a compound configured to reduce self-discharge (0396). Regarding claim 7 Swiegers et al., teaches the compound is a metal hydroxide (manganese dioxide)  (0293; 0373; 0411). Regarding claim 8, Swiegers et al., teaches the catholyte is substantially nickel-free (0293; 0319; 0327). Regarding claim 9, Swiegers et al., teaches the catholyte further comprises an additive configured to sequester nickel (0329). Regarding claim 10, Swiegers et al., teaches the separator comprises: a polymer (0069; 0071); and a protective layer disposed on a catholyte side of the polymer (0097) and configured to reduce oxidation of the polymer by the cathode active material (0097). Regarding claim 12, Swiegers et al., teaches the protective layer comprises a polyether ether ketone (PEEK), a polysulfone (0097; 0157), a polypropylene (0157), a polyethylene (0157), or any combination thereof. Regarding claim 17, Swiegers et al., teaches at least one of the catholyte and the anolyte comprises sodium sulfate (0401).Regarding claim 18, Swiegers et al., teaches the cathode active material comprises a sulfur-based compound (0035; 0097; 0152; 0156-0157). Regarding claim 19, Swiegers et al., teaches the sulfur-based compound comprises sulfur (polysulfone is a type of polysulfide; 0097; 0157; 0159). 
Regarding claim 21, Swiegers et al., teaches the cathode active material comprises a manganese-based compound (0035; 0075; 0173-0174; 0411), a sulfur-based compound (0035; 0075; 0097; 0152; 0156-0157; 0173); and the catholyte and the anolyte are aqueous solutions having a pH at or above 10 (0360). Regarding claim 22, Swiegers et al., teaches the cathode active material comprises a manganese-based compound (0035; 0075; 0173-0174; 0411); and the catholyte and the anolyte are aqueous solutions having a pH at or above 13 (0360). Regarding claim 24, Swiegers et al., teaches the membrane is an anion exchange membrane (0092; 0283) that blocks cations and has a pore size configured to block both cathode and anode active material anions while permitting transition of hydroxide anions (0207; 0334; 0418; 0420).  
Regarding claim 25, Maeda et al., teaches separator comprises an ion impermeable frame (0031-0034) and membrane within frame (window disposed within the frame (membrane 1) (Fig. 1)).
 Regarding the ratio of the membrane area to the sum of the membrane and frame areas, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 26, Swiegers et al., teaches a cathode immersed in the catholyte (0293; 0327); and an anode immersed in the anolyte (0293).Regarding claim 27, Swiegers et al., teaches the separator comprises a composite membrane comprising an inorganic material and an organic material (0054-0056; 0092; 0097; 0100; 0157; 0159).Regarding claim 28, Swiegers et al., teaches the inorganic material comprises a metal oxide (manganese dioxide) (0411). 
Regarding claim 30, Swiegers et al., teaches the positive electrode comprises a carbon-based material and a metal oxide coating layer configured to reduce oxidation of the carbon-based material by the cathode active material (0151; 0182). 
Regarding claim 31, “wherein element sulfur is added periodically to the anode active material to recover capacity and rebalance the state of charge between anode and cathode” is a product-by-process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).Regarding claim 32, Swiegers et al., teaches the cathode comprises an oxygen reduction reaction (ORR) electrode that can be operated to convert manganate to permanganate (0035; 0075; 0173-0174). Regarding claim 33, Swiegers et al., teaches a stack of electrochemical cells (abstract), the electrochemical cells each comprising: a catholyte comprising a cathode active material dissolved in an electrolyte (0293); an anolyte comprising a polysulfide compound (polysulfone is a type of polysulfide; 0097; 0157; 0159) dissolved in an electrolyte; and an ion-permeable separator configured to electrically insulate the anolyte from the catholyte (0293; 0348).
Swiegers et al., does not teach a catholyte contacting a cathode wherein a cathode active material is reversibly formed at the cathode during charging and discharging of the electrochemical cell.
Manthiram et al., teaches a catholyte contacting a cathode (0017-0018).
Regarding “wherein a cathode active material species is reversibly formed at the cathode during charging and discharging of the electrochemical cell”, is a product-by-process.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).Regarding claim 34, Swiegers et al., teaches the cathode active material comprises a manganese-based compound (0035; 0075; 0173-0174; 0411), or a sulfur-based compound (0035; 0075; 0097; 0152; 0156-0157; 0173).  Regarding claim 35, Swiegers et al., teaches a catholyte tank (chamber) fluidly connected to the electrochemical cells (0293; 0299); and an anolyte tank (chamber) fluidly connected to the electrochemical cells (0293; 0299), wherein the catholyte flows between the catholyte tank and the electrochemical cells (0293; 0299) and the anolyte flows between the anolyte tank and the electrochemical cells (0293; 0299), and wherein the cathode active material comprises a manganese-based compound (0035; 0075; 0173-0174; 0411) or a sulfur-based compound (0035; 0075; 0097; 0152; 0156-0157; 0173). Regarding claim 36, Swiegers et al., teaches a pump (0298; 0319; 0346) configured to increase an oxygen pressure applied to the catholyte (0366; 0368), wherein the cathode active material comprises a manganese-based compound (0411). 
Regarding claim 37, Swiegers et al., teaches a plurality of catholyte tanks (chambers) comprising the catholyte (0034; 0137; 0283; 0293), wherein: Swiegers et al., does not teach the electrochemical cells (0032; 0036; 0039) are arranged in columns and rows; the electrochemical cells of each column are fluidly connected to a respective one of the catholyte tanks; and the electrochemical cells of each row are electrically connected to one other.
However, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Regarding claim 38, Swiegers et al., teaches the separator comprises: an impermeable frame (edge); and an anion exchange membrane disposed within the frame (frame) that blocks cations and has a pore size configured to block cathode active material anions while permitting transition of hydroxide anions (0207; 0418; 0420).  Regarding claim 39, Swiegers et al., teaches the electrochemical cell further comprises: a cathode immersed in the catholyte (0293; 0327); and an anode immersed in the anolyte (0293). Regarding claim 40, Swiegers et al., teaches the separator comprises an anion exchange membrane (AEM) (0283) , a cation exchange membrane (CEM) (0092; 0293; 0298), or a combination thereof. Regarding claim 41, Swiegers et al., teaches a bulk energy storage system (abstract) comprising: at least one battery comprising a stack of electrochemical cells (0001; 0017; 0024), each electrochemical cell comprising: a catholyte comprising a cathode active material dissolved in an electrolyte (0293; 0327); an anolyte comprising a polysulfide compound dissolved in an electrolyte (0293); and an ion-permeable separator configured to electrically insulate (0418) the anolyte from the catholyte (0041-0042; 0195).
Swiegers et al., does not teach a catholyte contacting a cathode wherein a cathode active material is reversibly formed at the cathode during charging and discharging of the electrochemical cell.
Manthiram et al., teaches a catholyte contacting a cathode (0017-0018).
Regarding “wherein a cathode active material species is reversibly formed at the cathode during charging and discharging of the electrochemical cell”, is a product-by-process.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Regarding claim 42, Swiegers et al., teaches the cathode active material comprises a manganese-based compound (0411), or a sulfur-based compound (0035; 0075; 0097; 0152). Regarding claim 43, Swiegers et al., teaches the separator comprises: an impermeable frame (edge); and an anion exchange membrane disposed within the frame (edge) that blocks cations and has a pore size configured to block cathode active material anions while permitting transition of hydroxide anions (0207; 0418; 0420). Regarding claim 44, Swiegers et al., teaches the electrochemical cell further comprises: a cathode immersed in the catholyte (0293; 0327); and an anode immersed in the anolyte (0293). Regarding claim 45, Swiegers et al., teaches the separator comprises an anion exchange membrane (AEM) (0283), a cation exchange membrane (CEM) (0092; 0293; 0298). 

3.	Claim 14-16, 20, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al., US 2013/0037760, in view of Swiegers et al., US 2016/0168732, , in further view of Manthiram et al., US 2019/0115613, and still in further view of Wei et al., J Electrochem Soc.
Regarding claim 14, Swiegers et al., modified my Manthiram et al., does not teach cathode active material comprises an iron-cyanide based compound; and the electrochemical cell is a static cell. 
Regarding claim 14, Wei et al., teaches cathode active material comprises an iron-cyanide based compound; and the electrochemical cell is a static cell (abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Wei into Maeda modified by Swiegers modified by Manthiram et al., because Wei teaches the ferri/ferrocyanide-polysulfide flow battery “employs less corrosive, relatively environmentally benign neutral alkali metal ferri/ferrocyanide and alkali metal polysulfides as the active redox couples.” (abstract).
Regarding claim 15, Maeda modified by Swiegers et al., modified by Manthiram et al., does not teach the iron-cyanide based compound comprises a ferrocyanide compound, ferricyanide compound, or a combination thereof. 
Regarding claim 15, Wei et al., teaches the iron-cyanide based compound comprises a ferrocyanide compound, ferricyanide compound, or a combination thereof (abstract).
Regarding claim 16, Wei et al., teaches the iron-cyanide based compound comprises: ferrocyanide anions [Fe(CN).sub.6].sup.4-, ferricyanide anions [Fe(CN).sub.6].sup.3-, or a combination thereof; and cations comprising Li.sup.+, K.sup.+, Na.sup.+, or combinations thereof (pg. A5150, right-hand colm, lines 28-30 under “Methods”).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Wei into Swiegers because Wei teaches the ferri/ferrocyanide-polysulfide flow battery “employs less corrosive, relatively environmentally benign neutral alkali metal ferri/ferrocyanide and alkali metal polysulfides as the active redox couples.” (abstract).
Regarding claim 20, Maeda modified by Swiegers et al., modified by Manthiram et al., does not teach the cathode active material comprises a transition metal sulfide. 
Regarding claim 20, Wei et al., teaches the cathode active material comprises a transition metal sulfide (pg. A5151, second colm., under “Results and Discussion”, last para.) (FeS).
Regarding claim 46, Swiegers et al., modified my Manthiram et al., does not teach the bulk energy storage system is a long duration energy storage (LODES) system.
Regarding claim 46, Wei et al., teaches the bulk energy storage system is a long duration energy storage (LODES) system (pg. A5150, first colm., para. 1).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Wei into Maeda modified by Swiegers modified my Manthiram et al., because Wei teaches the ferri/ferrocyanide-polysulfide flow battery “employs less corrosive, relatively environmentally benign neutral alkali metal ferri/ferrocyanide and alkali metal polysulfides as the active redox couples.” (abstract).

Response to Arguments
4.	Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727